NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

A.M.F.Y,                         )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D18-3360
                                 )
G.H.L.,                          )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Pinellas County; Sherwood S. Coleman,
Judge.

K. Dean Kantaras and Roberta E. Blush,
of K. Dean Kantaras, P.A., Palm Harbor,
for Appellant.

Gary E. Williams and Stephen D. Gregg,
of The Law Firm for Family Law,
Clearwater, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.